Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Sang Yoon Kang, on February 25, 2022.

The claims have been amended as follows:
Claim 1.	 (Currently Amended) A method for providing a financial transaction using [[an]] a card, the method comprising:
receiving, by a user terminal that is a computer hardware, through wireless communication, from the card comprising an IC chip and storing card data inputted by a manufacturer at a time of manufacturing the card, the card data;
generating, by the user terminal processing a virtual card number generating function of a program stored in the user terminal, based on the received card data, a virtual card number;
receiving, by a server that is another computer hardware
identifying, by the server, a storage location search algorithm based on the virtual card number generating function of program stored in the user terminal by matching the storage location search algorithm to the virtual card number generating function;
searching, by using the storage location search algorithm of the server, based on a code included a card storage location where registration information of the card is stored;
identifying, by the server, a user identification (UID) that is assigned to the searched card storage location;
searching, by the server, for a real card number storage location linked to the identified UID;
extracting, by the server, a real card number stored in the searched real card number storage location; and 
performing, by the server, a financial transaction progress or a financial transaction progress request by using the extracted real card number.

Claim 2.  (Previously Presented) The method of claim 1, wherein the generating the virtual card number comprises:
generating, by the user terminal, the virtual card number based on time data in which the user terminal receives the card data from the card or time data in which a payment is requested by the user terminal.

Claim 3. (Currently Amended) The method of claim 2, wherein the generating the virtual card number further comprises:
generating, by the user terminal, a serial number combination by combining [[an]] a card serial number included in the card data and a program serial number included in the program; and
generating, by the user terminal, the virtual card number based on the generated serial number combination.

Claim 4.	  (Currently Amended) The method of claim 1, further comprising:
a card number and a serial number combination;
searching, by the server, based on a time point at which the server receives the request of the card registration, for the card storage location; and
linking, by the server, the UID or the card number, to the real card number storage location to assign the real card number storage location to the card, that is requested to be registered.

Claim 5.	 (Previously Presented) The method of claim 4, further comprising:
receiving, by the server, one or more real card numbers from the user terminal to store the one or more real card numbers in the real card number storage location.

Claim 6.	 (Currently Amended) The method of claim 5, further comprising:
when a plurality of real card numbers [[are]] is stored in the real card number storage location, receiving, by the server, from the user terminal, a request for setting one real card number of the plurality of real card numbers to a basic card,
wherein the performing of the financial transaction progress or the financial transaction progress request comprises:
extracting, by the server, from the real card number storage location, the one real card number set to the basic card; and 
performing, by the server, the financial transaction progress or the financial transaction progress request by using the extracted one real card number set to the basic card.

Claim 7.	 (Previously Presented) The method of claim 6, further comprising:
receiving, by the server, from the user terminal, a basic card changing request inputted into the 
changing, by the server, the basic card into another real card number of the plurality of real card numbers, which corresponds to the received basic card changing request.

Claim 8.	 (Previously Presented) The method of claim 1, wherein the virtual card number includes a first code and a second code, wherein each of the first code and the second code is configured to be changed for each unit count, wherein the unit count is set to a time interval and is configured to be changed as the time interval elapses, wherein the first code is generated based on the unit count elapsed from a first time point at which the server starts to issue the card, and wherein the second code is generated based on the unit count elapsed from a second time point at which the card is registered through the program stored in the user terminal.

Claim 9.	 (Previously Presented) The method of claim 1, wherein the receiving the virtual card number comprises:
when the program stored in the user terminal is set to a mode of storing the card data provided from the card, receiving, by the server, from the user terminal, the virtual card number, which is generated using a serial number combination stored after being previously generated by the user terminal.

Claim 10. (Previously Presented) The method of claim 1, further comprising:
receiving, by the server, from the user terminal, a first virtual card number of a preregistered first card; 
searching, by the server, based on the received first virtual card number, for the UID and the real card number storage location, wherein the real card number storage location is linked to a first card number and a first UID;

additionally linking, by the server, the second card number or a second UID to the real card number storage location.

Claim 11. (Currently Amended) The method of claim 1, further comprising:
receiving, by the server, [[an]] a card number through an offline payment;
identifying, by the server, the UID by using the virtual card number received through an online payment or an offline payment and by using the card number; and
searching, by the server, by using the identified UID, for the real card number storage location.

Claim 12. (Currently Amended) The method of claim 1, further comprising:
receiving, by the server, from the user terminal, a signal indicating that the card is lost; and
releasing a link relationship between the real card number storage location and [[an]] a card number corresponding to the card that is lost.

Claim 13. (Currently Amended) A non-transitory computer readable recording medium storing a computer program coupled to a hardware computer device to execute a method for providing a financial transaction using [[an]] a card, the program being configured to execute:
receiving, by a user terminal that is a computer hardware, through wireless communication, from the card comprising an IC chip and storing card data inputted by a manufacturer at a time of manufacturing the card, the card data;
generating, by the user terminal processing a virtual card number generating function of a program stored in the user terminal, based on the received card data, a virtual card number;

identifying, by the server, a storage location search algorithm based on the virtual card number generating function of program stored in the user terminal by matching the storage location search algorithm to the virtual card number generating function;
searching, by using the storage location search algorithm of the server, based on a code included in the virtual card number, for [[an]] a card storage location where registration information of the card is stored;
identifying, by the server, a user identification (UID) that is assigned to the searched card storage location;
searching, by the server, for a real card number storage location linked to the identified UID;
extracting, by the server, a real card number stored in the searched real card number storage location; and 
performing, by the server, a financial transaction progress or a financial transaction progress request by using the extracted real card number.

Claim 14-18.	(Canceled)

Claim 19. (Currently Amended) The method of claim 1, wherein the receiving the card data comprises:
receiving, by the user terminal, from the card, the card data;
transmitting, by the user terminal, to the server, the real card number;
transmitting, by the user terminal, to the server, the card data;
registering, by the server, the card;
strong, by the server the real card number; and



Claim 20. (Currently Amended) The non-transitory computer readable recording medium of claim 13, wherein the receiving the card data comprises:
receiving, by the user terminal, from the card, the card data;
transmitting, by the user terminal, to the server, the real card number;
transmitting, by the user terminal, to the server, the card data;
registering, by the server, the card;
strong, by the server the real card number; and
transmitting, by the server, to the user terminal, setting data for specifying the virtual card number generating function

 
Reasons for Allowance
Claims 1-13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
There are three independent claims, claims 1 and 13. Claim 1 is directed to a method for providing a financial transaction using a card while claim 13 is directed to a non-transitory computer readable recording medium storing a computer program configured to execute the method of claim 1. 
Claim 1 recites a process that includes steps performed by a user terminal and steps perform by a server that result in performing by the server a financial transaction progress or a financial transaction progress request by using extracted real card number. Specifically, the user terminal through a wireless communication from a card, that comprises an IC chip and that stores card data that was inputted by a manufacturer at a time of manufacturing the card, a card data. The user terminal via a virtual card number generating function of a program that is stored in the user terminal generates a virtual card number based on the card data received from the card. This virtual card number is then received by a server from the user terminal, and the server identifies a storage location search algorithm based on the virtual card number generating function of program stored in the user terminal by matching the storage location search algorithm to the virtual card number generating function. This identified storage location search algorithm is used by the server in searching, based on a code included in the virtual card number, for a card storage location where registration information of the card is stored. The server identifies a UID that is assigned to the search card location. This identified UID is then used by the server to search for a real card number storage location linked to the identified UID. Finally, the server extracts a real card number stored in the searched real card number storage location for performing by the server a financial transaction progress or a financial transaction progress request by using the extracted real card number.

US 20080319905 Ail discloses a payment processing network, having previously generated or received the pseudo primary account identifier and stored the relationship to a primary account identifier, may then convert the pseudo primary account identifier in the authorization request message back to the real primary account identifier. Conversion of the pseudo primary account identifier to the real primary account identifier can be done through any suitable means, such as a mathematical operation, a database table look up, generating the primary account identifier based on the pseudo primary account identifier, or any other means that are well known. 
US 20140258135 Al discloses a payment method using one-time card information which enables a payment device, such as a smart phone or a cellular phone to proceed with a payment in a mobile environment using one-time card information provided from a card company sever so that actual card information can be prevented from being exposed to unauthorized persons. 
US 20150180836 A1 discloses a techniques for enhancing the security of a communication device when conducting a transaction using the communication device may include using a limited-use key (LUK) to generate a transaction cryptogram, and sending a token instead of a real account identifier and the transaction cryptogram to an access device to conduct the transaction. The LUK may be associated with a set of one or more limited-use thresholds that limits usage of the LUK, and the transaction can be authorized based on at least whether usage of the LUK has exceeded the set of one or more limited-use thresholds; 
US 8401904 B1 discloses registering of proxy card and linking the proxy card account to digital wallet account and associates financial account with proxy card. The invention allows the user to define payment rules and utilization of the proxy card in transaction. 

The cited references, alone or in combination, do not teach the specific combination of steps performed by the user terminal and the server in generating of the virtual card number and identification/extraction of the real card number for performing a financial transaction progress or a financial transaction progress by using the extracted real card number as recited in claim 1. 
Claim 13 is allowed for the same rationale as described for claim 1.
The dependent claims are also allowed for the same rationale.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685